                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE


JOSHUA GARTON,                           §
                                         §
      Plaintiff,                         §
                                         §
v.                                       §         Case No. ___________
                                         §
W. RAY CROUCH, DAVID RAUSCH,             §         JURY DEMANDED
BRADLEY NEALON, RUSSELL                  §
WINKLER, JOSHUA MELTON,                  §
JOSEPH CRAIG, DONALD ARNOLD,             §
ANDREW VALLEE, and                       §
CITY OF DICKSON, TENNESSEE,              §
                                         §
      Defendants.                        §


                                    COMPLAINT


      For his Complaint against the Defendants, Plaintiff Joshua Garton states to the

Court and the Jury as follows:

                                 I. INTRODUCTION

      1.     In January 2021, Plaintiff Joshua Garton was investigated and arrested by

a joint law enforcement taskforce for posting a fake photograph on social media that was

critical of law enforcement. The fake photograph at issue was crudely designed to look as

though people were urinating on the grave of a deceased police officer. Mr. Garton’s fake

photograph also included the overtly political message: “Just showing my respect to

Deputy Daniel Baker from the #dicksonpolicedepartment.”

      2.     The Defendants who were responsible for arresting Mr. Garton had actual

knowledge—at the time that they arrested and charged him—that the photograph that Mr.



                                             -1-

     Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 1 of 26 PageID #: 1
Garton had posted on Facebook was fake. At the urging of Defendant W. Ray Crouch,

though—who wanted Mr. Garton punished for disrespecting law enforcement within his

jurisdiction—they arrested Mr. Garton anyway and took him into custody. Thereafter,

Mr. Garton was charged with a crime, and he was incarcerated for nearly two weeks while

he awaited a hearing. Mr. Garton was ultimately released from jail after the bogus charge

at issue was dismissed for lack of probable cause following Mr. Garton’s first appearance

in court.

        3.      Internal correspondence among the Defendants obtained through a public

records request confirms both the Defendants’ actual knowledge that “we violated [Mr.

Garton’s] 1st amendment rights” and the Defendants’ actual knowledge that Mr. Garton

“has a right to post.” See Collective Exhibit #1, pp. 104–05. 1 Even so, because Mr.

Garton had disrespected law enforcement, the Defendants vowed that: “[t]hat doesn’t

mean there are no consequences.” Id. at p. 105. Accordingly, the Defendants arrested

Mr. Garton, charged him with a crime, and held him in jail on a bogus charge for nearly

two weeks while he awaited a hearing. In the interim, the Defendants also humiliated Mr.

Garton through reputationally damaging press releases and other media that prominently

featured Mr. Garton’s mugshot and the fact of his arrest.

        4.      Upon review by a court, the bogus criminal charge that the Defendants filed

against Mr. Garton was dismissed outright for lack of probable cause that Mr. Garton’s

speech constituted a criminal offense. Thereafter, one Defendant lamented: “That is not

good.” Another Defendant complained—correctly—that: “We are finished.” This action

followed.



1The redactions in the appended public records are the TBI’s. The TBI’s counsel has also refused to affirm
or certify independently that the redactions are legally warranted.

                                                   -2-

      Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 2 of 26 PageID #: 2
                                      II. PARTIES

       5.     Plaintiff Joshua Garton is a transient resident of Rutherford County who

was investigated, arrested, prosecuted, and incarcerated by a joint law enforcement

taskforce for disrespecting law enforcement. He is a citizen of Tennessee and may be

contacted through his counsel.

       6.     Defendant W. Ray Crouch is the current District Attorney General for

Tennessee’s 23rd Judicial District. At all times relevant to this action, Defendant Crouch

was professionally obligated to comply with the Constitution, to maintain a minimum

level of professional competence, to refrain from abusing the legal process, and to avoid

acting in “knowing disregard of obligations” or engaging in “a systematic abuse of

prosecutorial discretion.” Upon information and belief, Defendant Crouch failed to

comply with these obligations by directing law enforcement to investigate, retaliate

against, arrest, and charge Mr. Garton because he had disrespected law enforcement.

Defendant Crouch is sued in his individual capacity regarding specified tort claims and in

his official capacity regarding the Plaintiff’s claim for injunctive relief. Defendant Crouch

may be served at his residence located at 119 Stratton Blvd., Ashland City, Tennessee,

37015-1613, or wherever he may be found.

       7.     Defendant David Rausch is the current Director of the Tennessee Bureau of

Investigation, a statewide law enforcement agency. In that role, upon information and

belief, Defendant Rausch participated in the Defendants’ investigation of, false arrest of,

malicious prosecution of, and unconstitutional retaliation against Mr. Garton. At all

times relevant to this action, Defendant Rausch had an obligation to comply with the

Constitution and enforce the law, rather than participate in a conspiracy to violate it.

During the events giving rise to this Complaint, Defendant Rausch also maintained that

                                            -3-

     Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 3 of 26 PageID #: 3
citizens who care about the First Amendment and criticize law enforcement are akin to

insurrectionists. Defendant Rausch is sued in his individual capacity regarding specified

tort claims and in his official capacity regarding the Plaintiff’s claim for injunctive relief.

Defendant Rausch may be served at his residence located at 1121 Brentwood Way,

Kingston, Tennessee, 37763-3160, or wherever he may be found.

       8.     Defendant Bradley Nealon is the Deputy Director of the TBI. In that role,

upon information and belief, Defendant Nealon participated in the Defendants’

investigation of, false arrest of, malicious prosecution of, and unconstitutional retaliation

against Mr. Garton. Defendant Nealon is sued in his individual capacity only, and he may

be served at his residence located at 1594 Golliher Rd., Rockwood, Tennessee, 37854-

5252, or wherever he may be found.

       9.     Defendant Russell Winkler was at all times relevant to this Complaint the

Special Agent in Charge at the Tennessee Bureau of Investigation. In that role, upon

information and belief, Defendant Winkler participated in the Defendants’ investigation

of, false arrest of, malicious prosecution of, and unconstitutional retaliation against Mr.

Garton. Defendant Winkler is sued in his individual capacity only, and he may be served

at his residence located at 725 Heritage Rd., Lebanon, Tennessee, 37087-6547, or

wherever he may be found.

       10.    Defendant Joshua Melton is the Assistant Director of the Criminal

Investigation Division of the Tennessee Bureau of Investigation. In that role, upon

information and belief, Defendant Melton participated in the Defendants’ investigation

of, false arrest of, malicious prosecution of, and unconstitutional retaliation against Mr.

Garton. Defendant Melton is sued in his individual capacity only, and he may be served

at his residence located at 1433 Swamp Leanna Rd., Murfreesboro, Tennessee, 37129, or

                                             -4-

     Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 4 of 26 PageID #: 4
wherever he may be found.

       11.    Defendant Joseph Craig is an Assistant Special Agent in Charge at the

Tennessee Bureau of Investigation. Defendant Craig has served as a TBI agent for twenty-

two years and is currently assigned to the Middle Tennessee Criminal Investigations

Division, where he supervises field agents covering territory that encompasses Dickson

County. In that role, Defendant Craig participated in the Defendants’ investigation of,

false arrest of, malicious prosecution of, and unconstitutional retaliation against Mr.

Garton. At all times relevant to this Complaint, Defendant Craig acted, by virtue of his

position as a TBI agent, under color of state law. Defendant Craig is sued in his individual

capacity only, and he may be served at his residence located at 2437 New Cut Rd.,

Greenbrier, Tennessee, 37073-5165, or wherever he may be found.

       12.    Defendant Andrew Vallee is a Special Agent with the Tennessee Bureau of

Investigation. Defendant Vallee is assigned to the Technical Services Unit and specializes

in digital forensics, cellular network analysis, WiFi analysis, and various other technology

related disciplines. In that role, Defendant Vallee participated in the Defendants’

investigation of, false arrest of, malicious prosecution of, and unconstitutional retaliation

against Mr. Garton. At all times relevant to this Complaint, Defendant Vallee acted, by

virtue of his position as a TBI agent, under color of state law. Defendant Vallee is sued in

his individual capacity only, and he may be served at his residence located at 631 Keeton

Ave. 1, Old Hickory, Tennessee, 37138-3813, or wherever he may be found.

       13.    Defendant Donald Arnold is a Captain in the Dickson Police Department

who was responsible for working with the Tennessee Bureau of Investigation, on behalf

of the City of Dickson, to falsely arrest, maliciously prosecute, and unconstitutionally

retaliate against Mr. Garton. Defendant Arnold is sued in his individual capacity, and he

                                            -5-

     Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 5 of 26 PageID #: 5
may be served at his residence located at 1012 Laurel Hills Dr., Dickson, Tennessee,

37055-4068, or wherever he may be found.

       14.    Defendant City of Dickson, Tennessee, is a Tennessee municipality. The

City of Dickson is liable for its official policies, customs, and practices and for its failure

to train its employees when it acts with deliberate indifference to a plaintiff’s clearly

established constitutional rights, as it did here.      The City of Dickson is a political

subdivision of the State of Tennessee and, among other functions, it operates and

maintains a law enforcement agency known as the Dickson Police Department. At all

times relevant to this action, the City of Dickson and its agents acted under color of state

law. Service upon the City of Dickson may be made upon Mayor Don L. Weiss Jr., at 600

East Walnut Street, Dickson, TN 37055.

                          III. JURISDICTION AND VENUE

       15.    This Court has jurisdiction over the Plaintiff’s federal claims in this civil

action pursuant to 28 U.S.C. §§ 1331 and 1343(a).

       16.    This Court has supplemental jurisdiction to adjudicate the Plaintiff’s state

law claims related to the Plaintiff’s federal claims in this action pursuant to 28 U.S.C.

§ 1367(a).

       17.    As the judicial district in which a substantial part of the events or omissions

giving rise to the Plaintiff’s claims occurred, venue is proper in this Court pursuant to 28

U.S.C. § 1391(b)(2).

       18.    As the judicial district in which one or more Defendants reside, and all

Defendants being residents of the State of Tennessee, venue is additionally proper in this

Court pursuant to 28 U.S.C. § 1391(b)(1).



                                             -6-

     Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 6 of 26 PageID #: 6
                               IV. FACTUAL ALLEGATIONS

        19.     The Plaintiff is a 29-year-old disabled male who suffers from mental illness.

As a result of the Defendants’ unconstitutional and tortious misconduct, the Plaintiff

spent nearly two weeks in jail for a non-existent crime and became homeless.

        20.     In January 2021, the Plaintiff pseudonymously posted the following

political message and accompanying fake photograph—otherwise known as a “meme” 2—

on Facebook, a social media website:




        21.     The above photograph does not actually depict the gravesite of Sergeant

Baker. Indeed, it looks nothing like Sergeant Baker’s gravesite. Instead, the photograph

was an altered image from The Rites’s 2009 album “Pissing On Your Grave” that




2A “meme” is an “interesting item (such as a captioned picture or video) or genre of items that is spread
widely online especially through social media.” See Merriam-Webster,             https://www.merriam-
webster.com/dictionary/meme (last accessed April 15, 2021).


                                                  -7-

      Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 7 of 26 PageID #: 7
contained a crudely integrated professional headshot of Sergeant Baker, a public figure,

paired with the Plaintiff’s commentary regarding a matter of public concern. 3

        22.     Defendant Crouch was offended by the Plaintiff’s meme because it

disrespected a deceased member of local law enforcement. Accordingly, Defendant

Crouch demanded that the Tennessee Bureau of Investigation and the other Defendants

in this matter conduct a criminal investigation regarding it. Thus, at the direction of

Defendant Crouch, a joint task force of state and local law enforcement undertook to

investigate the Plaintiff’s meme in an effort to identify the Plaintiff and arrest him.

        23.     Through herculean investigative work—including “TBI agents visit[ing] the

gravesite of Baker”—the Defendants “quickly determined the photograph [was] not

authentic.” Defendant Craig, in particular, realized that the meme was a photoshopped

image in “a few seconds.”

        24.     The fact that the Plaintiff’s meme was not authentic complicated the

Defendants’ desire to arrest the Plaintiff for an actual criminal offense, such as

desecrating a grave.         Believing that disrespecting law enforcement still merited

“consequences,” though, the Defendants—acting in concert with one another—resolved

to continue their investigation and arrest the Plaintiff for some other crime instead.

        25.     Accordingly, even after determining that the meme at issue was not a

genuine photograph—and despite lacking any reason to believe a crime had been

committed—the TBI launched a manhunt and issued an all-points bulletin asking the


3 In May of 2018, Sergeant Daniel Baker of the Dickson Police Department was killed in the line of duty.
His death sparked widespread media coverage and, among other things, prompted the Tennessee General
Assembly to enact the controversial “Sergeant Daniel Baker Act”—codified at Tenn. Code Ann. § 39-13-
206—which accelerates review of death penalty cases and promotes faster executions. At the time, State
Representative Mary Littleton (R-Dickson), who sponsored the bill, was quoted in The Tennessean at saying
the bill was named to “memorialize Sgt. Baker and to continue his memory for those in Dickson County as
well as around the state.”

                                                  -8-

      Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 8 of 26 PageID #: 8
public for help identifying the meme’s creator.

       26.    As examples of the TBI’s public statements and manhunt regarding the

Plaintiff’s meme, during the Defendants’ investigation into the Plaintiff’s meme, and to

secure assistance regarding it, the TBI issued the following public “news alert[s]”:




       27.    Ultimately, tips from local citizens and a “technical investigation conducted

by [Defendant] Vallee identified [Plaintiff] Joshua Garton as the individual possibly

responsible for the posting.”

       28.    After identifying the Plaintiff as the individual responsible for the meme,

the Defendants located the Plaintiff, interrogated him, charged him with Harassment,

booked him into the Dickson County Jail, and set his bond at a punitive amount of

$76,000.00 to ensure that he would remain incarcerated for an extended period of time.

       29.    The Defendants did not have probable cause to arrest the Plaintiff or to

believe that the Plaintiff had committed any crime, and they knew it. The Plaintiff’s

photograph concerned a public figure regarding a matter of public concern. It also was

not directed to any member of Sergeant Baker’s family, though clearly established U.S.

                                            -9-

     Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 9 of 26 PageID #: 9
Supreme Court precedent dictated that it would have been constitutionally protected even

if it had been. See generally Snyder v. Phelps, 562 U.S. 443 (2011). Despite the meme’s

heavy attention and its recirculation on social media, the Defendants also declined to

investigate or arrest any other person who posted the photograph at issue—including

individuals who did send it to members of Sergeant Baker’s family. Instead, as the

publisher of the meme at issue and the person who was responsible for its anti-law

enforcement message, the Defendants singularly targeted, falsely arrested, and

maliciously prosecuted the Plaintiff alone because the Plaintiff was the person who had

expressed a viewpoint that disrespected and offended them.

       30.    At all times relevant to this action, the United States Supreme Court had

clearly established that:

       Official reprisal for protected speech “offends the Constitution [because] it
       threatens to inhibit exercise of the protected right,” Crawford–El v. Britton,
       523 U.S. 574, 588, n. 10, 118 S.Ct. 1584, 140 L.Ed.2d 759 (1998), and the law
       is settled that as a general matter the First Amendment prohibits
       government officials from subjecting an individual to retaliatory actions,
       including criminal prosecutions, for speaking out, id., at 592, 118 S.Ct. 1584;
       see also Perry v. Sindermann, 408 U.S. 593, 597, 92 S.Ct. 2694, 33 L.Ed.2d
       570 (1972) (noting that the government may not punish a person or deprive
       him of a benefit on the basis of his “constitutionally protected speech”).

Hartman v. Moore, 547 U.S. 250, 256 (2006).

       31.    At all times relevant to this action, the United States Supreme Court had

also clearly established that the “bedrock principle underlying the First Amendment is

that the government may not prohibit the expression of an idea simply because society

finds the idea itself offensive or disagreeable,” Texas. v. Johnson, 491 U.S. 397, 414

(1989), and that “[g]iving offense is a viewpoint.” Matal v. Tam, 137 S. Ct. 1744, 1763

(2017). Indeed, the United States Supreme Court has held

       time and again that “the public expression of ideas may not be prohibited

                                            -10-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 10 of 26 PageID #: 10
        merely because the ideas are themselves offensive to some of their hearers.”
        Street v. New York, 394 U.S. 576, 592, 89 S.Ct. 1354, 22 L.Ed.2d 572 (1969).
        See also Texas v. Johnson, 491 U.S. 397, 414, 109 S.Ct. 2533, 105 L.Ed.2d
        342 (1989) (“If there is a bedrock principle underlying the First
        Amendment, it is that the government may not prohibit the expression of
        an idea simply because society finds the idea itself offensive or
        disagreeable”); Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 55–56, 108
        S.Ct. 876, 99 L.Ed.2d 41 (1988); Coates v. Cincinnati, 402 U.S. 611, 615, 91
        S.Ct. 1686, 29 L.Ed.2d 214 (1971); Bachellar v. Maryland, 397 U.S. 564,
        567, 90 S.Ct. 1312, 25 L.Ed.2d 570 (1970); Tinker v. Des Moines
        Independent Community School Dist., 393 U.S. 503, 509–514, 89 S.Ct. 733,
        21 L.Ed.2d 731 (1969); Cox v. Louisiana, 379 U.S. 536, 551, 85 S.Ct. 453, 13
        L.Ed.2d 471 (1965); Edwards v. South Carolina, 372 U.S. 229, 237–238, 83
        S.Ct. 680, 9 L.Ed.2d 697 (1963); Terminiello v. Chicago, 337 U.S. 1, 4–5, 69
        S.Ct. 894, 93 L.Ed. 1131 (1949); Cantwell v. Connecticut, 310 U.S. 296, 311,
        60 S.Ct. 900, 84 L.Ed. 1213 (1940); Schneider v. State (Town of Irvington),
        308 U.S. 147, 161, 60 S.Ct. 146, 84 L.Ed. 155 (1939); De Jonge v. Oregon,
        299 U.S. 353, 365, 57 S.Ct. 255, 81 L.Ed. 278 (1937).

Id.

        32.   At all times relevant to this action, the United States Court of Appeals for

the Sixth Circuit had also clearly established that the applicable and binding precedent

regarding offensive speech is not ambiguous, and that government officials are obliged to

comply with it. See, e.g., McGlone v. Metro. Gov't of Nashville, 749 F. App'x 402, 406,

n.2 (6th Cir. 2018) (“Nashville’s ‘guess’ is correct. Speech deemed hateful and offensive

is not only still protected by the First Amendment, it is the speech most in need of First

Amendment protection.”) (citing Texas v. Johnson, 491 U.S. 397, 414, 109 S.Ct. 2533, 105

L.Ed.2d 342 (1989) (“If there is a bedrock principle underlying the First Amendment, it

is that the government may not prohibit the expression of an idea simply because society

finds the idea itself offensive or disagreeable.”)).

        33.   The Defendants—one of whom is an attorney who wields extraordinary

prosecutorial authority—neither care about nor feel constrained by clearly established

First Amendment law. Indeed, the Defendants’ internal correspondence reflects that they


                                             -11-

      Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 11 of 26 PageID #: 11
abhor the rights that the First Amendment guarantees individuals like the Plaintiff.

       34.    For example, Defendants’ correspondence reflects their actual knowledge

that “we violated [Mr. Garton’s] 1st amendment rights” and that Mr. Garton “has a right

to post.” According to the Defendants, however, “[t]hat doesn’t mean there are no

consequences,” which the Defendants collectively ensured the Plaintiff experienced:




       35.    The “consequences” that the Defendants ensured would result from

disrespecting law enforcement included subjecting the Plaintiff to a false arrest and

malicious prosecution, incarcerating him for weeks, and broadcasting his mugshot and

the fact of his arrest to news media and the public in retaliation for disrespecting police.

       36.    The Defendants similarly believe that criticizing their constitutionally

repugnant behavior is unwarranted. Indeed, the Defendants routinely characterized

criticism of their behavior as “threats.”

                                            -12-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 12 of 26 PageID #: 12
          37.      Defendant Rausch, in particular—the current Director of Tennessee’s top

law enforcement agency—believes that arresting citizens for offensive speech is not only

appropriate, but that criticizing law enforcement for violating the First Amendment is

akin to defending insurrection:




          38.      After arresting the Plaintiff, the Defendants acted in concert to prepare and

issue a media release regarding the Plaintiff’s arrest that included his full name, his

mugshot, his date of birth, a reference to unrelated criminal charges, and the fact that the

Defendants had secured a substantial bond that ensured the Plaintiff would be

incarcerated for an extended time period. The purpose of this release was to humiliate

and retaliate against the Plaintiff, and to deter other similarly situated persons who

wished to exercise their constitutional rights to criticize or disrespect law enforcement

from doing so.

          39.      The public reaction to the Defendants’ press release and their celebration of

the Plaintiff’s arrest was not what the Defendants anticipated it would be. See Collective

Exhibit #2. 4 In response to their press release, the TBI received dozens of critical calls


4   Again, the redactions are the TBI’s.

                                                -13-

       Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 13 of 26 PageID #: 13
from citizens across the nation who were upset about the Defendants’ flagrant disregard

for the Constitution and their extreme ignorance of basic First Amendment rights. Upon

receiving such criticism, one TBI dispatcher complained: “We did not sign up for this.”

       40.    In response to the legitimate public criticism that they were receiving, the

Defendants did not release the Plaintiff or take steps to remedy their flagrantly

unconstitutional conduct. Instead, to inhibit such criticism, the TBI began tracking the

critical calls they were receiving, surveilling callers, and, in at least one instance, decided

to “try[] to pin down who [the caller was] so we can ask the local police and maybe have

them go out there and ask him to stop.”

       41.    After issuing their press release regarding the Plaintiff, the TBI began

receiving requests for comment from local and national news outlets asking them to

explain how they could have lawfully arrested the Plaintiff under the circumstances.

       42.    Because the Plaintiff’s arrest was not lawful and could not plausibly have

been lawful, the TBI was unable to do so.           Accordingly—and notwithstanding that

Defendants employed by the TBI had investigated and then arrested the Plaintiff,

participated in the charging decision at issue, and that Defendant Craig himself had sworn

out the affidavit enabling the Plaintiff’s criminal charge, see Exhibit #3—the TBI

misleadingly deflected responsibility to Defendant Crouch, and responded with some

version of the following statement:
       ___________________________________________________

             When requested to investigate an incident by a District Attorney
       General, TBI agents serve as factfinders.

              The DA determines what, if any, charges are placed.

             For that reason, we will need to refer you to the District Attorney
       General with questions regarding the charge in this case.
       ____________________________________________________
                                             -14-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 14 of 26 PageID #: 14
       43.    The Plaintiff would ultimately be incarcerated for nearly two full weeks

before he was able to appear before a judge for a hearing on the charge at issue. The

Plaintiff was thus continuously incarcerated at the Dickson County Jail from January 22,

2021, until his preliminary hearing before Judge Craig Monsue on February 3, 2021.

       44.    During the Plaintiff’s preliminary hearing, Defendant Craig repeatedly

admitted that the Plaintiff had not posted the meme at issue with an unlawful purpose,

which was a threshold element of the harassment charge that he and the other Defendants

had conspired to initiate and then did initiate against the Plaintiff.

       45.    At the conclusion of the Plaintiff’s preliminary hearing on February 3, 2021,

Judge Monsue ordered as follows: “the Court cannot find that there’s probable cause to

believe that the posting of this photograph constitutes a threat of harm to Lisa Baker, but

is instead, a denigration of Sergeant Baker’s memory. Therefore respectfully, the Court

dismisses this count.”

       46.    Judgment dismissing, for lack of probable cause, the harassment charge

that the Defendants initiated against the Plaintiff was entered thereafter, see Exhibit #4,

and only then was the Plaintiff finally released from jail. The Plaintiff became homeless

as a result of the Defendants’ conduct, however, so by that point, he had no home to return

to. Accordingly, the Plaintiff now resides at a homeless shelter.

       47.    As a direct and proximate result of the Defendants’ unlawful actions, the

Plaintiff suffered extreme damages, a deprivation of his constitutional rights, unlawful

detention, psychological and emotional trauma, and damage to his reputation.

                                V. CAUSES OF ACTION

CLAIM #1: MALICIOUS PROSECUTION UNDER 42 U.S.C. § 1983 AND TENNESSEE COMMON LAW

       48.    The Plaintiff incorporates and realleges the foregoing allegations as if fully
                                            -15-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 15 of 26 PageID #: 15
set forth herein.

         49.    Acting in concert with one another, and without probable cause to arrest the

Plaintiff, the Defendants wrongfully instituted legal process against the Plaintiff and

subjected the Plaintiff to a wrongful investigation, wrongful prosecution, and wrongful

incarceration in violation of the Fourth and Fourteenth Amendments to the United States

Constitution.

         50.    All Defendants made, influenced, or participated in the decision to

investigate, arrest, and/or charge the Plaintiff, and they acted in concert with one another

to ensure that the Plaintiff was investigated, charged, and prosecuted for his speech. The

Defendants thus acted both individually and collectively in pursuit of a common plan

under color of law with malicious intent to deprive the Plaintiff of his rights secured by

the United States Constitution.

         51.    All Defendants, individually and collectively, lacked probable cause to

institute criminal process against the Plaintiff.

         52.    The Defendants’ criminal prosecution was enabled by a constitutionally

defective and facially invalid Affidavit of Complaint signed by Defendant Craig that

asserted, among other things, that the Plaintiff’s speech had criminally “caused emotional

distress to . . . the law enforcement officers from Dickson County.”

         53.    As a consequence of the Defendants’ wrongful institution of legal process

against the Plaintiff, the Plaintiff suffered a deprivation of liberty apart from his initial

seizure, including continuous detention in jail for nearly two weeks without probable

cause.

         54.    The Plaintiff’s criminal proceeding was resolved in the Plaintiff’s favor.

         55.    The Plaintiff’s criminal proceeding was not resolved due to any plea or

                                              -16-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 16 of 26 PageID #: 16
settlement, but was resolved in the Plaintiff’s favor because he was innocent of any

criminal charge and because the Defendants lacked probable cause to believe that he had

committed any crime.

       56.     Although inessential to his malicious prosecution claim, the Defendants

acted with malice toward the Plaintiff and subjected the Plaintiff to a wrongful

investigation, wrongful prosecution, and wrongful incarceration because of the

constitutionally protected, anti-law enforcement, and disrespectful viewpoint that the

Plaintiff had expressed regarding the Dickson County Police Department.

       57.     Unrelated to Defendant Crouch’s preparation for the initiation of a

prosecution or for judicial proceedings, and unconnected to the judicial process,

Defendant Crouch performed and directed investigative and administrative functions to

facilitate and enable the Plaintiff’s arrest without probable cause; he directed a search for

clues and corroboration that would give him probable cause to recommend that the

Plaintiff be arrested; and he played the role of an advocate against the Plaintiff before he

had—and without ever acquiring—probable cause to have the Plaintiff arrested.

       58.     In so doing, Defendant Crouch acted independent of his prosecutorial role

as a District Attorney and, separately, in violation of his professional ethical obligations,

among other things, to refrain from abusing the legal process, to avoid acting in “knowing

disregard of obligations,” and to avoid engaging in “a systematic abuse of prosecutorial

discretion.”

       59.     As a direct and proximate result of the Defendants’ malicious prosecution

of the Plaintiff, the Plaintiff suffered injuries, including, but not limited to, actual

damages, economic damages, a deprivation of his constitutional rights, unlawful

detention, psychological and emotional trauma, and damage to his reputation.

                                            -17-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 17 of 26 PageID #: 17
                         CLAIM #2: FALSE ARREST (42 U.S.C. § 1983)

       60.     The Plaintiff incorporates and realleges the foregoing allegations as if fully

set forth herein.

       61.     At all times relevant to this action, no Defendant had probable cause to

arrest or direct the arrest of the Plaintiff.

       62.     The Plaintiff was nonetheless arrested at the Defendants’ behest and

direction based on a facially invalid warrant that was premised upon Defendant Craig’s

materially false statements and/or material omissions.

       63.     At all times relevant to this action, all Defendants, both individually and

collectively, lacked reasonable grounds for belief supported by more than mere suspicion

that the Plaintiff had committed a crime.

       64.     The totality of the circumstances and the facts and circumstances of which

the Defendants had knowledge at the moment of the Plaintiff’s arrest were insufficient to

warrant a prudent person in believing that the Plaintiff had committed an offense.

       65.     Even so, the Plaintiff was falsely arrest for a violation of Tenn. Code Ann. §

39-17-308 by Defendant Craig—in concert with and at the direction of Defendant Crouch

and the other Defendants—without probable cause.

       66.     The charges against the Plaintiff resulted in a deprivation of the Plaintiff’s

liberty, in that the Plaintiff was taken into custody, jailed continuously between January

22, 2021, and February 3, 2021, and forced to attend a preliminary hearing to obtain his

freedom from the false and malicious charge that the Defendants concocted against him

without probable cause to believe the Plaintiff had committed any crime.

       67.     The Defendants acted with malice when they falsely arrested and baselessly

charged the Plaintiff with violating Tenn. Code Ann. § 39-17-308.

                                                -18-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 18 of 26 PageID #: 18
       68.    The Defendants falsely arrested and charged the Plaintiff with violating

Tenn. Code Ann. § 39-17-308 despite their actual knowledge that clearly established law

made clear that the Plaintiff’s speech was constitutionally protected and was not illegal.

       69.    The Plaintiff suffered actual damages as a proximate result of the

Defendants’ false arrest.

               CLAIM #3: FIRST AMENDMENT RETALIATION (42 U.S.C. § 1983)

       70.    The Plaintiff incorporates and realleges the foregoing allegations as if fully

set forth herein.

       71.    At all times relevant to this Complaint, the Plaintiff had First Amendment

rights as a citizen that were not inconsistent with his status as a suspect or defendant.

       72.    Retaliation based upon a citizen’s exercise of his constitutional rights

violates the Constitution.

       73.    By posting the meme at issue, the Plaintiff engaged in speech and

expression protected by the First and Fourteenth Amendments to the Constitution.

       74.    In retaliation for the Plaintiff engaging in speech and expression protected

by the Constitution, the Defendants planned and then took extreme adverse actions

against the Plaintiff, including, but not limited to, subjecting the Plaintiff to a wrongful

investigation, wrongful prosecution, and extended wrongful incarceration; publicly

humiliating the Plaintiff through press releases touting the Defendants’ false arrest of the

Plaintiff; maliciously prosecuting the Plaintiff; and seeking and securing a high, punitive

bond to prevent the Plaintiff’s timely release from jail.

       75.    The adverse actions that the Defendants took against the Plaintiff would

deter a person of ordinary firmness from continuing to engage in constitutionally

protected conduct and would likely have a strong deterrent effect on others similarly
                                            -19-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 19 of 26 PageID #: 19
situated, which is precisely what the Defendants’ actions were designed to do.

       76.    The Defendants took adverse actions against the Plaintiff at least in part

because of the Plaintiff’s exercise of constitutionally protected conduct and his clearly

established First Amendment rights.

       77.    The Defendants took adverse actions against the Plaintiff at least in part

because the Defendants disagreed with the viewpoint that the Plaintiff had expressed.

       78.    The Defendants took adverse actions against the Plaintiff at least in part

because the Defendants wished to see the Plaintiff suffer significant “consequences” for

his speech.

       79.    The Defendants took adverse actions against the Plaintiff at least in part

because the Defendants do not respect fundamental First Amendment guarantees and

because the Defendants do not believe that they are constrained by them.

       80.    As a proximate result of the Defendants’ unconstitutional retaliation against

the Plaintiff, the Plaintiff suffered damages.

                      CLAIM #4: CIVIL CONSPIRACY/AGENCY LIABILITY

       81.    The Plaintiff incorporates and realleges the foregoing allegations as if fully

set forth herein.

       82.    At all times relevant to this matter, the Defendants acted in concert with, at

the direction of, and as agents of, one another to commit the foregoing tortious

misconduct, and all Defendants acted under color of law.

       83.    At all times relevant to this matter, the Defendants had the intent and

knowledge of one another’s intent to accomplish by concert an unlawful purpose—or to

accomplish by concert a lawful purpose by unlawful means—all of the foregoing tortious

misconduct, including conspiring with one another to effect the Plaintiff’s false arrest,
                                            -20-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 20 of 26 PageID #: 20
malicious prosecution, and take other unconstitutionally retaliatory acts against him.

          84.   The Defendants conspired with one another and agreed to injure the

Plaintiff through unconstitutional action under color of law.

          85.   The Defendants shared in the general conspiratorial objective to injure the

Plaintiff for expressing a viewpoint critical of law enforcement, causing the Plaintiff

injury.

          86.   The Defendants are liable for one another’s acts undertaken in furtherance

of their civil conspiracy, and each Defendant is jointly and severally liable for the unlawful

acts of each other Defendant pursuant to Tenn. Code Ann. § 29-11-107(b)(1) and general

federal common law, see Hooks v. Hooks, 771 F.2d 935, 944 (6th Cir. 1985).

          CLAIM #5: THE CITY OF DICKSON’S UNCONSTITUTIONAL POLICIES AND PRACTICES

          87.   The Plaintiff incorporates and realleges the foregoing allegations as if fully

set forth herein.

          88.   The City of Dickson, acting by and through its policymakers, officers, and

agents, including Defendant Arnold, and acting under color of state law, violated the

Plaintiff’s clearly established rights secured by the First and Fourteenth Amendments to

the United States Constitution.

          89.   The tortious acts and omissions of the City of Dickson, acting by and

through its policymakers, officers, and agents, including Defendant Arnold, were the

direct and proximate result of official municipal policies or customs created by the City of

Dickson and their execution or implementation against the Plaintiff, causing the Plaintiff

injury.

          90.   The City of Dickson’s customs, practices, or de facto policies are evidenced

by actions taken by officials with final decision-making authority, policies of inadequate
                                             -21-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 21 of 26 PageID #: 21
training or supervision, and a custom of tolerance or acquiescence of federal rights

violations, including, in this instance, the City of Dickson’s premeditated and public

commitment to violating the Plaintiff’s clearly established First Amendment rights and

its failure to remedy its unconstitutional conduct even after acquiring actual knowledge

that it had acted unconstitutionally.

       91.     Upon information and belief, the City of Dickson, through its employees,

engages in a clear and persistent pattern of unconstitutional action against those who

express views critical of law enforcement; it has notice or constructive notice of that fact;

it has tacitly approved of the unconstitutional conduct at issue, such that its deliberate

indifference can be said to amount to an official policy of inaction; and the City of

Dickson’s unconstitutional custom was the moving force or direct causal link in the

deprivation of the Plaintiff’s constitutional rights. This pattern specifically includes, but

is not limited to, the initiation of the investigation into the Plaintiff as well as the Plaintiff’s

subsequent arrest and prosecution, and it is evident from the Defendants’ requests to

other law enforcement agencies to launch investigations into individuals who contacted

the TBI to protest the Plaintiff’s treatment.

       92.     Upon information and belief, the City of Dickson fails to train or supervise

its employees to prevent constitutional violations like those the Plaintiff suffered, and it

provides training and supervision that is inadequate to prevent such violations.

       93.     The City of Dickson’s inadequate training is a result of the City of Dickson’s

deliberate indifference to federal constitutional rights. For example, the text message

exchange between two Defendants explicitly stating that even though the Plaintiff

exercised his First Amendment rights, he could still be subject to “consequences”—up to

and including prosecution and incarceration at the hands of the state—indicates a lack of

                                               -22-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 22 of 26 PageID #: 22
understanding of the very nature of the First Amendment. Coupled with the City of

Dickson’s and its employees’ repeated violations of the Plaintiff’s and other citizens’ First

Amendment rights, this demonstrates a widespread pattern of ignorance of or deliberate

indifference to the First Amendment, indicating a widespread failure of training.

       94.    The City of Dickson’s inadequate training was closely related to or actually

caused the Plaintiff’s injury.

       95.    The City of Dickson has failed to promulgate appropriate policies or

procedures or take other measures to prevent violations of the First Amendment by its

employees, agents, or officers, and upon information and belief, no employee involved in

the Plaintiff’s false arrest, malicious prosecution, or unconstitutional retaliation,

including Defendant Arnold, has been disciplined for misconduct.

       96.    As a direct and proximate consequence of the City of Dickson’s failure to

develop, implement, and otherwise devise a policy of adequate training and/or

supervision for its employees, agents, and officers, the Plaintiff was deprived of his civil

and constitutional rights, privileges, and immunities and was subjected to criminal

prosecution and an extended period of unlawful incarceration. Properly trained and

supervised employees, agents, and officers would have known not to engage in the acts

which resulted in the deprivation of the Plaintiff’s civil and constitutional rights.

       97.    As a direct and proximate result of the customs, practices, and/or de facto

policies of the City of Dickson and the City of Dickson’s deliberate indifference to the

Plaintiff’s clearly established constitutional rights, the Plaintiff suffered damages.

   CLAIM #6: INJUNCTIVE AND DECLARATORY RELIEF AGAINST THE CITY OF DICKSON AND
           DEFENDANTS CROUCH AND RAUSCH IN THEIR OFFICIAL CAPACITIES

       98.    The Plaintiff incorporates and realleges the foregoing allegations as if fully


                                            -23-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 23 of 26 PageID #: 23
set forth herein.

       99.    Upon information and belief, Defendant Crouch desires to re-prosecute the

Plaintiff regarding this specific instance of protected speech and will seek his indictment

via direct presentment in the absence of an injunction prohibiting him from doing so.

       100.   Upon information and belief, Defendant Rausch will direct his agency’s

resources toward investigating the Plaintiff and anyone who expresses support for the

Plaintiff if Plaintiff again exercises his constitutional right to criticize law enforcement.

       101.   Upon information and belief, Defendant Rausch, acting in his official

capacity as the Director of and policymaker for TBI, demonstrated a clear and persistent

pattern of failing to discipline the TBI’s employees, agents, or officers for constitutional

violations, has policies that are insufficient to protect the constitutional rights of

individuals as those policies are applied and understood within the TBI, and/or actively

allows and participates in retaliation when citizens exercise their constitutionally

protected rights. This is evident from, among other things, the fact that every TBI

employee, agent, or officer involved in the tortious misconduct set forth in this Complaint

violated the Plaintiff’s clearly established First Amendment right to express an offensive

viewpoint regarding a matter of public concern. Each of those employees, agents, or

officers retaliated against Plaintiff and, upon information and belief, none of those

individuals was found to have violated a TBI policy thereafter. Each of those employees,

agents, or officers misused their positions as law enforcement agents by investigating

Plaintiff without reasonable articulable suspicion or probable cause that any crime had

occurred, and Director Rausch personally oversaw the implementation of these polices

and personally and expressly approved the actions of his employees in this matter.

       102.   Upon information and belief, Defendants Crouch, Rausch, and the City of

                                             -24-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 24 of 26 PageID #: 24
Dickson may or will continue to pursue the investigation and prosecution of the Plaintiff

regarding this specific instance of protected speech absent an injunction.

       103.   If the Plaintiff continues to be investigated and prosecuted, the Plaintiff will

necessarily suffer immediate and irreparable harm, harm resulting from incarceration,

and harm resulting from having to defend against a false and malicious prosecution.

       104.   Because Defendants Crouch, Rausch and the City of Dickson have

previously subjected the Plaintiff to an investigation, arrest, and a prolonged period of

incarceration as a result of his exercise of clearly established First Amendment rights, and

because the Plaintiff credibly fears that he will experience the same consequences if he

exercises his clearly established First Amendment rights in the same manner again, the

Plaintiff’s speech will be irreparably chilled in the absence of a permanent injunction.

       105.   Remedies available at law, such as monetary damages, are inadequate to

compensate the Plaintiff for the injury to his First Amendment rights.

       106.   Considering the balance of hardships between the Plaintiff and Defendants

Crouch, Rausch, and the City of Dickson, a remedy in equity is warranted.

       107.   The public interest would not be disserved and would be furthered by a

permanent injunction forbidding Defendants Crouch, Rausch, and the City of Dickson

from taking adverse action against the Plaintiff as a result of his exercise of clearly

established First Amendment rights, which Defendants Crouch, Rausch, and the City of

Dickson have made clear they do not and will not respect.

       108.   The Plaintiff is additionally and alternatively entitled to declaratory relief

under both federal law and Tenn. Code Ann. § 1-3-121 for the same reasons. In the event

that this Court finds that injunctive relief is not warranted, the Plaintiff is still entitled to

declaratory relief sufficient to inform state and local law enforcement that the Plaintiff’s

                                              -25-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 25 of 26 PageID #: 25
speech and expression are fully protected under the First Amendment and may not result

in the Plaintiff’s arrest, prosecution, or governmental retaliation of any kind.

                                  VI. PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays for the following relief:

       1.         That process issue, and that the Defendants be required to appear and

answer this Complaint within the time required by law;

       2.         That the Plaintiff be awarded all compensatory, consequential, incidental,

and punitive damages to which he is entitled in an amount not less than $1 million;

       3.         That the Plaintiff be awarded all costs and discretionary costs of trying this

action;

       4.         That the Plaintiff be awarded his reasonable attorney’s fees pursuant to 42

U.S.C. § 1988(b);

       5.         That a jury of 12 be empaneled to try this cause;

       6.         That pre-judgment and post-judgment interest be awarded to the Plaintiff;

       7.         That permanent injunctive and declaratory relief issue; and

       8.         That the Plaintiff be awarded any and all further relief to which it appears

he is entitled.
                                                      Respectfully submitted,

                                                      /s/ Daniel A. Horwitz__________
                                                      Daniel A. Horwitz, BPR #032176
                                                      Lindsay B. Smith, BPR # 035937 (MDTN
                                                      admission pending)
                                                      HORWITZ LAW, PLLC
                                                      4016 Westlawn Dr.
                                                      Nashville, TN 37209
                                                      daniel@horwitz.law
                                                      lindsay@horwitz.law
                                                      (615) 739-2888

                                                      Attorneys for Plaintiff
                                               -26-

    Case 3:21-cv-00338 Document 1 Filed 04/27/21 Page 26 of 26 PageID #: 26
